     Case 2:19-cv-01667-GMN-BNW Document 216
                                         193 Filed 11/10/20
                                                   11/06/20 Page 1 of 4



 1    E. LEIF REID, Nevada Bar No. 5750                  JOSEPH M. ALIOTO, PRO HAC VICE
      KRISTEN L. MARTINI, Nevada Bar No. 11272           JAMIE L. MILLER, PRO HAC VICE
 2    MARLA J. HUDGENS, Nevada Bar No. 11098             ALIOTO LAW FIRM
      NICOLE SCOTT, Nevada Bar No. 13757                 One Sansome Street, 35th Floor
 3    LEWIS ROCA ROTHGERBER CHRISTIE LLP                 San Francisco, CA 94104
      One East Liberty Street, Suite 300                 Tel: 415.434.8900
 4    Reno, NV 89501-2128                                Fax: 415.434.9200
      Tel: 775.823.2900                                  Email: jmalioto@aliotolaw.com
 5    Fax: 775.823.2929                                         jmiller@aliotolaw.com
      Email: lreid@lrrc.com
 6            kmartini@lrrc.com
              mhudgens@lrrc.com
 7            nscott@lrrc.com
 8
      JAMES J. PISANELLI, Nevada Bar No. 4027
 9    TODD L. BICE, Nevada Bar No. 4534
      JORDAN T. SMITH, Nevada Bar No. 12097
10    PISANELLI BICE PLLC
      400 South 7th Street, Suite 300
11    Las Vegas, Nevada 89101
      Telephone: 702.214.2100
12    Email: JJP@pisanellibice.com
            TLB@pisanellibice.com
13          JTS@pisanellibice.com
14    Attorneys for Plaintiff
15                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
16
      LAS VEGAS SUN, INC., a Nevada                 Case No. 2:19-CV-01667-GMN-BNW
17    corporation,
18                       Plaintiff,
                                                    STIPULATION AND ORDER TO
19
      v.                                            EXTEND DEADLINES TO RESPOND TO
20                                                  ECF NOS. 180, 181, 186 & 187
      SHELDON ADELSON, an individual and as
21    the alter ego of News+Media Capital Group    (FIRST REQUEST)
      LLC and as the alter ego of Las Vegas Review
22    Journal, Inc.; PATRICK DUMONT, an
      individual; NEWS+MEDIA CAPITAL GROUP
23    LLC, a Delaware limited liability company;
24    LAS VEGAS REVIEW-JOURNAL, INC., a
      Delaware corporation; and DOES, I-X,
25    inclusive,

26                       Defendants.
27

28




      112741058.1
     Case 2:19-cv-01667-GMN-BNW Document 216
                                         193 Filed 11/10/20
                                                   11/06/20 Page 2 of 4



 1             Plaintiff LAS VEGAS SUN, INC. (“Sun”), by and through its counsel LEWIS ROCA
 2    ROTHGERBER CHRISTIE LLP, PISANELLI BICE PLLC, and THE ALIOTO LAW FIRM, and
 3    Defendants SHELDON ADELSON, PATRICK DUMONT, NEWS+MEDIA CAPITAL GROUP
 4    LLC, and LAS VEGAS REVIEW-JOURNAL, INC. (together collectively referred to herein as
 5    “Defendants”), by and through their counsel of record, KEMP JONES, LLP, and JENNER &
 6    BLOCK LLP, hereby stipulate and agree as follows:
 7             1.    Plaintiff shall have an extension of time to November 9, 2020, to respond to
 8    Defendants’ Motion to Compel Las Vegas Sun, Inc. to Comply with Mandatory Rule 26(a)(1)
 9    Damages-Disclosure Obligations (ECF No. 180), and Defendants’ Motion for an Order Overruling
10    the Las Vegas Sun’s Testifying Expert Work-Product Objections for Elizabeth Cain’s Documents
11    and Compelling Immediate Production of Documents Withheld on that Basis (ECF No. 181);
12             2.    Defendants shall have an extension of time to November 16, 2020, to file and serve
13    their reply briefs to Defendants’ Motion to Compel Las Vegas Sun, Inc. to Comply with Mandatory
14    Rule 26(a)(1) Damages-Disclosure Obligations (ECF No. 180), and Defendants’ Motion for an
15    Order Overruling the Las Vegas Sun’s Testifying Expert Work-Product Objections for Elizabeth
16    Cain’s Documents and Compelling Immediate Production of Documents Withheld on that Basis
17    (ECF No. 181);
18             3.    Defendants shall have an extension of time to November 10, 2020, to respond to
19    Plaintiff’s Motion to Compel Production of Documents (Third Set) (ECF No. 186);
20             4.    Plaintiff shall have an extension of time to November 17, 2020, to file and serve its
21    reply brief to Plaintiff’s Motion to Compel Production of Documents (Third Set) (ECF No. 186);
22             5.    Plaintiff shall have an extension of time to November 10, 2020, to respond to
23    Defendants News+Media Capital Group LLC’s and Las Vegas Review-Journal, Inc.’s Motion for
24    Protective Order Regarding Ntooitive Digital, LLC Subpoena (ECF No. 187);
25             6.    Defendants News+Media Capital Group LLC and Las Vegas Review-Journal, Inc.
26    shall have an extension of time to November 17, 2020, to file and serve their reply brief to
27    Defendants News+Media Capital Group LLC’s and Las Vegas Review-Journal, Inc.’s Motion for
28    Protective Order Regarding Ntooitive Digital, LLC Subpoena (ECF No. 187);

                                                     -1-

      112741058.1
     Case 2:19-cv-01667-GMN-BNW Document 216
                                         193 Filed 11/10/20
                                                   11/06/20 Page 3 of 4



 1             7.    As the Court has set these motions for hearing on December 11, 2020 (ECF Nos.
 2    180 and 181), and December 21, 2020 (ECF Nos. 186 and 187), see ECF No. 192, these extensions
 3    are requested to provide the parties sufficient time to review and succinctly respond to these motions
 4    on a more traditional briefing schedule timeline, in light of the motions not being heard at the
 5    November 17, 2020, Case Management Conference. See ECF No. 74 at 4; see also id. at 5
 6    (describing the abbreviated Case Management Conference briefing schedule).
 7    ///
 8    ///
 9    ///
10    ///
11    ///
12    ///
13    ///
14    ///
15    ///
16    ///
17    ///
18    ///
19    ///
20    ///
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///

                                                      -2-

      112741058.1
     Case 2:19-cv-01667-GMN-BNW Document 216
                                         193 Filed 11/10/20
                                                   11/06/20 Page 4 of 4



 1             8.    The stipulated extensions to the briefing schedule will not prejudice the parties, nor
 2    will it impact other Court-imposed deadlines established in this case. This is the first request for a
 3    continuance of these briefing deadlines.
 4    DATED this 6th day of November, 2020.                 DATED this 6th day of November, 2020.
 5    LEWIS ROCA ROTHGERBER                                KEMP JONES, LLP
      CHRISTIE LLP
 6

 7     /s/ E. Leif Reid                                      /s/ Michael J. Gayan
 8     E. Leif Reid, Bar No. 5750                           J. Randall Jones, Esq., Bar No. 1927
       Kristen L. Martini, Bar No. 11272                    Michael J. Gayan, Esq., Bar No. 11135
 9     Marla J. Hudgens, Bar No. 11098                      Mona Kaveh, Esq., Bar No. 11825
       Nicole Scott, Bar No. 13757                          3800 Howard Hughes Parkway, 17th Floor
10     One East Liberty Street, Suite 300                   Las Vegas, NV 89169
       Reno, NV 89501-2128
11
                                                            Richard L. Stone, Esq., Pro Hac Vice
12     PISANELLI BICE PLLC                                  Amy M. Gallegos, Esq., Pro Hac Vice
       James J. Pisanelli, Bar No. 4027                     David R. Singer, Esq., Pro Hac Vice
13     Todd L. Bice, Bar No. 4534                           JENNER & BLOCK LLP
       Jordan T. Smith, Bar No. 12097
       400 South 7th Street, Suite 300                      633 West 5th Street, Suite 3600
14                                                          Los Angeles, CA 90071
       Las Vegas, Nevada 89101
15
       ALIOTO LAW FIRM                                      Attorneys for Defendants
16     Joseph M. Alioto, Pro Hac Vice
       Jamie L. Miller, Pro Hac Vice
17     One Sansome Street, 35th Floor
       San Francisco, CA 94104
18
       Attorneys for Plaintiff
19

20                                                           IT IS SO ORDERED:
                                                            IT IS SO ORDERED
21
                                                            DATED: 5:51 pm, November 10, 2020
22                                                          ____________________________________
                                                            UNITED STATES MAGISTRATE JUDGE
23

24                                                          BRENDA  WEKSLER
                                                            DATED: ____________________________
                                                            UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                      -3-

      112741058.1
